Title: To Benjamin Franklin from Ernst Frederik von Walterstorff, 20 May 1783
From: Walterstorff, Ernst Frederik von
To: Franklin, Benjamin


          
            Rue neuve St. Augustin, au coin de La ruë Ste. Anne. May 20th.
              [1783]
          
          M. de Walterstorff presents his respectfull compliments to Dr.
            Franklin, requesting the honour of his Company to dinner on monday next the 26th.
            instant at 3 o’Clock.—
         
          Addressed: The right honourable / Dr.
            Franklin / at / Passy.
        